DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 4-15, 17-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “On page 5 of the Office Action, in discussing claim 3, the Office Action refers to Figs. 8-10 of Rad in alleging that Rad teaches that “the predetermined portion includes a portion established such that in a case where the predetermined portion is shifted to respective positions of a plurality of the other portions that have symmetry, a union of the shifted portions corresponds to the entire model.”  However, although Rad discloses a nearly symmetrical object (See Figs. 8-10 of Rad), Rad fails to consider that data of a portion of a plurality of portions of the nearly symmetrical object is used to obtain learned data, and that the portion of the plurality of portions includes a portion established such that in a case where the portion is shifted to respective positions of the other portions that have symmetry, a union of the shifted portions corresponds to the nearly symmetrical object. Instead, Red discloses only that a regressor is operated on the entire nearly symmetrical object. See paragraph [0078] of Red.  Accordingly, Rad clearly does not teach or suggest, inter alia, “a corresponding point acquiring section configured to specify, on a basis of learned data used in specifying corresponding points, obtained by performing learning using data of a predetermined portion of a plurality of portions of an entire model that represents an object as a recognition target, second points on the model included in a scene that correspond to first points on the model, as the corresponding points ... wherein the predetermined portion has symmetry with respect to other portions of the plurality of portions, [and] wherein the predetermined portion includes a portion established such that in a (See applicant’s remarks dated 3/16/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 24, 2022